Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  Applicant argues that amended claim 1 distinguishes the invention over Boland.  However, examiner believes the amended claim language is found in Boland.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland (US 2016/0313059).
Boland shows a drying device comprising: one or more first heating bodies configured to heat a drying target object conveyed with liquid applied on the drying target object (901-920, fig. 10); and one or more contact guides disposed downstream from the one or more first heating bodies and configured to contact a liquid applied face of the drying target object, with the liquid applied on the liquid applied face, and to guide the drying target object (922-939), and a second heating body disposed in a path between the one or more first heating bodies and the one or more contact guides, the second heating body configured to heat the drying target object after the drying target object is heated by the one or more first heating bodies, and to turn the drying target object from a first path along the one or more first heating bodies to a second path along the one or more contact guides (921), the one or more first heating bodies including at least one first heating body configured to heat the drying target object at a heating temperature greater than a heating temperature of the second heating body ([0046], noting that claim 1 is not a method claim, Boland discloses structure of the device to independently control the temperature of each heating body to any temperature desired); further comprising a passage in which the drying target object is heated while contacting the one or more first heating bodies for two times (901-921, fig. 10); a printer comprising: a liquid applier to apply liquid to a drying target object; and the drying device according to claim 1 ([0002], see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boland (US 2016/0313059).
Boland shows a drying device comprising: one or more first heating bodies configured to heat a drying target object conveyed with liquid applied on the drying target object (901-920, fig. 10); and one or more contact guides disposed downstream from the one or more first heating bodies and configured to contact a liquid applied face of the drying target object, with the liquid applied on the liquid applied face, and to guide the drying target object (922-939), and a second heating body disposed in a path between the one or more first heating bodies and the one or more contact guides, the second heating body configured to heat the drying target object after the drying target object is heated by the one or more first heating bodies, and to turn the drying target object from a first path along the one or more first heating bodies to a second path along the one or more contact guides (921), the one or more first heating bodies including at least one first heating body configured to heat the drying target object at a heating temperature greater than a heating temperature of the second heating body ([0046], noting that claim 1 is not a method claim, Boland discloses structure of the device to independently control the temperature of each heating body to any temperature desired); further comprising a passage in which the drying target object is heated while contacting the one or more first heating bodies for two times (901-921, fig. 10); a printer comprising: a liquid applier to apply liquid to a drying target object; and the drying device according to claim 1 ([0002], see rejection of claim 1 above).
Boland doesn’t expressly disclose one or more first heating bodies including at least one first heating body configured to heat the drying target object at a heating temperature greater than a heating temperature of the second heating body.  However, paragraphs [0046-0047] discloses that the heating bodies can be heated independently controlled depending on the drying application such that it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Boland with one or more first heating bodies including at least one first heating body configured to heat the drying target object at a heating temperature greater than a heating temperature of the second heating body because the independent control of the heating bodies allows desired heating profile.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boland as applied to claim 1 above, and further in view of Onodera (US 2017/0157951).
Boland discloses the claimed invention except for a first temperature detector configured to detect a heating temperature of the one or more first heating bodies; a second temperature detector configured to detect a heating temperature of the second heating body; and circuitry configured to control the heating temperature of the one or more first heating bodies and the heating temperature of the second heating body based on a detection result of the first temperature detector and a detection result of the second temperature detector.  Onodera teaches a first temperature detector configured to detect a heating temperature of the one or more first heating bodies [0079]; a second temperature detector configured to detect a heating temperature of the second heating body ([0079], each roller has a temperature sensor); and circuitry configured to control the heating temperature of the one or more first heating bodies and the heating . 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Boland as applied to claim 1 above, and further in view of Sano (US 2003/0058320).
Boland discloses the one or more contact guides includes at least one guide roller ([0047], any non-heated roller would be a guide roller); wherein the one or more contact guides includes at least one guide roller (901-921, fig. 10, rollers contact both sides of the web) and the claimed invention except for a circumferential surface of the at least one guide roller is coated with fluororesin.  Sano teaches a circumferential surface of the at least one guide roller is coated with fluororesin [0050] in order to provide good heat resistance and heat conductivity allowing a more efficient process.  Boland would benefit equally from providing good heat resistance and heat conductivity allowing a . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boland as applied to claim 1 above, and further in view of Zaoralek (US 4,875,297).
Boland discloses circuitry configured to control the heating temperature of the one or more first heating bodies and the heating temperature of the second heating body and the claimed invention except for circuitry to control the heating temperature based on information of the drying target object.  Zaoralek teaches circuitry to control the heating temperature based on information of the drying target object (4:50-65) in order to better control the temperature of the object to be dried so as to improve process control and prevent overheating.  Boland would benefit equally from better controlling the temperature of the object to be dried so as to improve process control and prevent overheating.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Boland with circuitry to control the heating temperature based on information of the drying target object as taught by Zaoralek in order to better control the temperature of the object to be dried so as to improve process control and prevent overheating. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boland as applied to claim 1 above, and further in view of Ulrich (US 8,533,973).
Boland discloses circuitry configured to control the heating temperature of the one or more first heating bodies and the heating temperature of the second heating body and the claimed invention except for circuitry to control the heating temperature based on information of a conveying speed of the drying target object.  Ulrich teaches circuitry to control the heating temperature based on information of a conveying speed of the drying target object (claim 13) in order to ensure that the web is thoroughly dried during the drying process.  Boland would benefit equally from ensuring that the web is thoroughly dried during the drying process.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Boland with circuitry to control the heating temperature based on information of a conveying speed of the drying target object as taught by Ulrich in order to ensure that the web is thoroughly dried during the drying process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762